Mr. Justice Aldrey
delivered the opinion of the court.
The plaintiffs appealed from an order dissolving an attachment levied at their instance on properties of defendants Agustín Hernández Mena and Juana Lliteras G-arcia. Notice of the appeal was given to their attorney and they move this court for a dismissal of the appeal because no notice thereof was given to the Treasurer of Porto Rico, another of the defendants who, it is alleged, may be prejudiced by the judgment which we may render on appeal.
According to the papers which- we have before us, the original action was not brought against the Treasurer of Porto Rico and it was by virtue of a ruling on the demurrer to the complaint that the plaintiffs included him in their amended complaint, but as this- complaint is not before us, we can not determine what interest the Treasurer of Porto Rico majr have for opposing the levy of an attachment on the properties of the other defendants, and no showing is otherwise made that he may be prejudiced by our decision if it should reverse the order. Notice of an appeal must be given only to the party whom our decision may affect. Candelas v. Ramírez et al., 20 P. R. R. 31; Galafar v. Succession of Morales, 22 P. R. R. 458; Aponte v. Freiría et al., 19 P. R. R. 1104.
The motion is overruled.

Motion overruled.

Chief Justice Del Toro and Justices Wolf and Hutchison concurred.